Title: Note of Agenda to Reduce the Government to True Principles, [ca. 11 July 1792]
From: Jefferson, Thomas
To: 



[ca. 11 July 1792]

Agenda.
 committee to count money in treasury

 1.  divide the treasury department
 2.  abolish the bank
 4   repeal the Excise law & let states raise the money.
 5.  lower impost
 3.  treasurer to pay and recieve cash not bills.
 qu?repeal irredeemable quality and borrow at 4. pr. cent
 qu 6.  exclude paper holders
 condemn report of manufactures

[On verso:]

senators revoke at will
paper men excluded
 
